DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021.
Applicant's election with traverse of Species A2, B2, and C1 in the reply filed on 08/12/2021 is acknowledged.  The traversal is on the ground(s) that “none of the claims read on either structure of Figs. 3 and 6”.  This is not found persuasive because, Species C was directed to design of the structure and related spot size. Accordingly, the species being elected in Species C was the structure that makes that selects the spot size. As discussed in applicant’s specification at pg. 22 ll. 3-12, a taper in the core of the semiconductor waveguide creates the large spot size. The Office notes that the deflection surface versus the second digital grating was elected in Species B. That the claims are currently generic to the feature elected in species C is not an error. The Office may require election between disclosed species even when all claims are generic to the disclosed species. See, e.g., MPEP 809.02(a). 
The requirement is still deemed proper and is therefore made FINAL.


Priority
This application is a divisional application of 15/812,630 filed on 11/14/2017. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second digital grating” of claim 10 and “a first end of the lower cladding layer including the second digital grating” of claim 14 and “the core of the polymer waveguide is tapered in cross-sectional area from a midpoint to adjacent the light output port” of claim 15 in combination with the elements of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2015/0286008 A1), hereafter Shimizu.
Regarding claim 10, Shimizu discloses a guide transition device (Title; Fig. 1) comprising: a light source designed to generate a light beam (Fig. 2A element 29; [0027]); a light input port on a first plane (Fig. 1 element 22), the light input port being coupled to receive the light beam from the light source (Fig. 1 element S1); a light output port on a second plane different than the first plane (Fig. 1 element 31 and 35), the light output port designed to couple a received light beam to output equipment (Fig. 1 element 31); and plane shifting apparatus coupled to receive the light beam from the light input port on the first plane and to shift or transfer the light beam to the second plane (Fig. 1 elements 25, 26, 31, and 35; [0037]), the plane shifting apparatus including one or more digital gratings each designed to deflect the light beam approximately ninety degrees (Fig. 1 element 26 and 35; Applicant discloses “approximately” includes +/- 10 degrees. [0037] of Shimizu indicates the optical axis is tilted 10 degrees from vertical. Accordingly, the ranges overlap. See MPEP 2131.03), the plane shifting apparatus being coupled to transfer the light beam to the light output port on the second plane (Fig. 1 elements 26, 35, and 31); wherein the plane shifting apparatus includes a first digital grating positioned on the first plane .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Li et al. (US 2015/0260913 A1), hereafter Li.
Regarding claim 11, Shimizu further discloses a waveguide with a core (Fig. 2A element 22a), the waveguide defining the light input port (Fig. 2A element 22a), and the waveguide being fabricated to include the first digital grating (Fig. 2A element 26). Shimizu does not explicitly disclose the light source includes a semiconductor laser and the semiconductor laser further includes a semiconductor waveguide. However, Li discloses the light source includes a semiconductor laser (Fig. 1; [0027]) and the semiconductor laser further includes a semiconductor waveguide ([0031]). The advantage is to improve wall-plug efficiency ([0027]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Shimizu with a semiconductor laser and the semiconductor laser further includes a semiconductor waveguide as disclosed by Li in order to improve wall-plug efficiency.
Regarding claim 12, Li further discloses the semiconductor waveguide core is tapered in cross-sectional area from a midpoint to adjacent an etched surface (Fig. 2 element 210; [0033]).
Regarding claim 13, Shimizu further discloses a waveguide positioned on the second plane and further positioned to couple the light beam from the second digital grating to the light output port on the second plane (Fig. 1 element 31a). Shimizu in view of Li does not explicitly disclose a polymer waveguide. However, the Office takes Official Notice that polymer waveguides are well known in the art. The advantage, as is known in the art, is to use a material that can transmit the light based on the desired use. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Li with a polymer In re Leshin, 125 USPQ 416.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Li, as applied to claim 13, in further view of Imada et al. (US 20120072931 A1), hereafter Imada.
Regarding claim 14, Shimizu further discloses the waveguide includes a lower cladding layer (Fig. 1 element 31b), a core (Fig. 1 element 31a), and an upper cladding layer (Fig. 1 element 31b), a first end of the waveguide including the second digital grating (Fig. 1 element 35), and a second end of the lower cladding layer, the core, and the upper cladding layer defining the light output port (Fig. 1 element 31a and 31b). Shimizu in view of Li do not explicitly disclose the waveguide is a polymer waveguide and the lower cladding layer including the second digital grating. However, the Office takes Official Notice that polymer waveguides are well known in the art. The advantage, as is known in the art, is to use a material that can transmit the light based on the desired use. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Li with a polymer waveguide as is known in the art in order to use a material that can transmit the light based on the desired use and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Shimizu in view of Li does not explicitly disclose the lower cladding layer including the second digital grating. However, Imada discloses the lower cladding layer including a second digital grating (Fig. 4 element 23 and 291). The advantage is to 
Regarding claim 15, Shimizu in view of Li in further view of Imada do not explicitly disclose the core of the polymer waveguide is tapered in cross-sectional area from a midpoint to adjacent the light output port. However, the Office takes Official Notice that tapering a waveguide in cross-sectional area from a midpoint to adjacent the light output port is well known in the art to shape the spot size of the beam. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Li in further view of Imada with disclose the core of the polymer waveguide is tapered in cross-sectional area from a midpoint to adjacent the light output port as is known in the art in order to shape the spot size of the beam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see Noticed Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        10/25/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that Imada refers to element 23 as an “upper clad layer”. Applicant’s specification makes clear that the “lower cladding layer” is the layer closest to the first digital grating. Accordingly, the upper clad layer of Imada corresponds to the lower cladding layer of this application.